t c memo united_states tax_court ann e dykstra petitioner v commissioner of internal revenue respondent docket no 8984-15l filed date ann e dykstra pro_se lesley a hale for respondent memorandum findings_of_fact and opinion pugh judge petitioner while residing in california timely petitioned the court for review of respondent’s two notices of determination concerning collection action s under sec_6320 and or sustaining the notice of unless otherwise indicated all section references are the internal revenue continued intent to levy and the filing of a notice_of_federal_tax_lien with respect to petitioner’s outstanding federal_income_tax liabilities for and the issue for decision is whether respondent may proceed with the collection actions identified in the notices of determination findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference i petitioner’s tax_year petitioner a real_estate_professional timely requested and was granted an extension of time to file her federal_income_tax return until date when she filed the extension request she made a payment of dollar_figure toward her tax_liability she did not file her tax_return by the date due_date as a consequence respondent moved petitioner’s dollar_figure payment to an excess collections account on date respondent also prepared a substitute for return for petitioner’s tax_year on date petitioner filed her tax_return on date respondent assessed continued code code of as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure income_tax of dollar_figure an addition_to_tax for failure_to_file timely under sec_6651 of dollar_figure and interest of dollar_figure ii petitioner’s tax_year petitioner also timely requested and was granted an extension of time to file her federal_income_tax return until date when she filed the extension request she made a payment toward her tax_liability of which dollar_figure was credited toward that liability she did not file her return until date her account transcript reflects an entry for disallowed claim dated date and shows that a payment of dollar_figure made on date was removed from her account iii petitioner’s tax_year following a similar pattern petitioner timely requested and was granted an extension of time to file her federal_income_tax return until date she did not file her tax_return until date on her tax_return she claimed credit for an overpayment from of dollar_figure while the return is not part of the record we accept petitioner’s testimony on this point respondent assessed income_tax of dollar_figure an addition_to_tax for failure to make estimated_tax payments under sec_6654 of dollar_figure an addition_to_tax for failure_to_file timely under sec_6651 of dollar_figure an addition_to_tax for failure timely to pay tax shown under sec_6651 of dollar_figure and interest of dollar_figure respondent’s assessment did not take into account the claimed dollar_figure credit iv petitioner’ sec_2011 tax_year petitioner likewise timely requested and was granted an extension of time to file her federal_income_tax return until date she did not file her tax_return until date respondent then assessed income_tax of dollar_figure as reported on petitioner’s original return along with an addition_to_tax for failure to make estimated_tax payments under sec_6654 of dollar_figure an addition_to_tax for failure_to_file timely under sec_6651 of dollar_figure an addition_to_tax for failure timely to pay tax shown under sec_6651 of dollar_figure and interest of dollar_figure petitioner filed two successive amended tax returns in june and date the first amended_return claimed a refund of dollar_figure an attached explanation stated that a n amended_return is being filed to include an nol_carryback from the year and to correct mortgage interest_paid due to a corrected received on date from bank of america the second amended_return claimed an additional refund of dollar_figure an attached statement explained that a second amended_return is being filed to include payments made by the taxpayer to the state of california payments not included in the original return or the first amended_return the statement further explained that d ue to prior years payments made to the state of california schedule a increases by dollar_figure the record does not include any supporting documentation regarding those payments to the state of california petitioner did not file her return timely within the extension period because she became overwhelmed by work and had retained her longtime accountant in utah who did not prioritize her return when the financial meltdown began in which was a very stressful time for petitioner especially given her job in real_estate her delinquent returns started piling up ultimately petitioner hired a new accountant she worked with the new accountant to file all of the overdue returns and was current with her filing obligations by the end of v collection hearing on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing for her tax_liabilities for and levy notice on date respondent filed a notice_of_federal_tax_lien for those years and issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice at that time petitioner’s assessed liabilities for and were dollar_figure dollar_figure and dollar_figure respectively totaling dollar_figure petitioner filed a form request for a collection_due_process or equivalent_hearing with respect to the levy notice levy request and a second form with respect to the lien notice lien request on both requests petitioner checked the boxes requesting an installment_agreement and an offer-in- compromise oic both requests were submitted by kathleen miller an attorney representing petitioner in an attachment to her levy request petitioner stated in part the basis for her request it does not appear that all available payments and credits have been recognized and applied by the irs to the tax years which are subject of the notice for example the transcript of account for provided by the irs indicates receipt and removal of a dollar_figure payment made by taxpayer for said year taxpayer seeks abatement of the penalties and asserts that the late filing and payment is due to reasonable_cause and not willful neglect taxpayer desires to negotiate an installment_agreement offer_in_compromise or alternative means in which to pay liabilities determined due for the subject years in an attachment to her lien request petitioner added the following to the statements above taxpayer will be requesting a certificate of discharge from federal_tax_lien with respect to the possible sale of real_property both of petitioner’s requests were assigned to settlement officer sylvester r fernando so fernando on date so fernando conducted a face-to- face administrative hearing with petitioner and her representative william shine among the documents petitioner submitted before the hearing was a form 433-a oic collection information statement for wage earners and self-employed individuals reporting equity of dollar_figure in various assets including real_property investments and retirement accounts and negative income during the hearing petitioner advised so fernando that she had decided not to file a form_656 offer_in_compromise and wanted to proceed with an installment_agreement so fernando requested a revised form 433-a oic for an installment_agreement along with supporting documentation by date after granting one extension so fernando called petitioner on date to advise her that he had not received her revised form 433-a that it had been over a month since their face-to-face hearing and that he was going to close the case petitioner advised so fernando that she wanted to make a partial payment so fernando explained that she could do so but that the partial payment would not be an installment_agreement payment petitioner then submitted a form_656 a revised form 433-a oic an application fee of dollar_figure and a deposit of dollar_figure on the form_656 she checked the box indicating exceptional circumstances effective tax_administration and in explanation stated that i have been unemployed since january of i am hoping to avoid selling my securities and my retirement accounts due to causing more taxable_income with penalties on top of an sic capital_gains i may incur i am offering what i can afford at this time under the periodic_payment section of the form_656 petitioner incorrectly entered dollar_figure as the amount of the offer and then stated that she would make installment payments of dollar_figure per month until paid even though this section of the form_656 states that the duration of installment payments cannot exceed months and that t otal payments must equal the total offer amount the revised form a again reported equity of dollar_figure reported positive_income along with expenses exceeding that income and indicated an offer of dollar_figure mo petitioner also provided other documentation in support of her offer the record is unclear when the additional information was provided but the timing is not relevant to our analysis included among the documentation were financial information copies of various returns for relevant years a detailed explanation of why she had fallen behind on her tax filings and payments and a discussion of the financial meltdown and its effect on her and her work along with supporting information regarding the financial meltdown copies of the two amended tax returns for the return and the corrected form_1098 mortgage interest statement were included in the documents submitted to so fernando so fernando called petitioner on february and again on date to advise her that he was rejecting her offer her request to credit the dollar_figure payment for and her request for penalty abatement so fernando reviewed the administrative file to verify that the requirements of any applicable law and administrative procedure had been met in his appeals case memorandum explaining his rejection of petitioner’s offer so fernando calculated petitioner’s total reasonable collection potential to be dollar_figure he calculated petitioner’s monthly surplus of income over expenses to be dollar_figure multiplying this amount by the months he determined were left in the period of limitations for collection he calculated petitioner’s value of future income to be dollar_figure he calculated petitioner’s net realizable equity in financial_assets to be dollar_figure of the quick sale value of her real_estate to be dollar_figure and the quick sale value of her vehicles to be dollar_figure he stated that petitioner’s offer was dollar_figure he also noted that petitioner had failed to disclose pension income of dollar_figure per the differences between the values that petitioner reported on her form 433-a and the values that so fernando used appear largely to be attributable to the fact that so fernando used of the value of all of petitioner’s financial_assets whereas form 433-a allows taxpayers to discount report less than of the value of investment and retirement accounts which petitioner did month failed to file a return for and failed to make sufficient estimated_tax payments for on date respondent issued notices of determination sustaining the proposed collection actions at trial respondent conceded that the dollar_figure payment made in would be credited to petitioner’s account for with corresponding reductions to additions to tax and interest petitioner raised two additional issues that respondent argues were not raised before so fernando the crediting of an overpayment of her tax toward her outstanding liability and a refund for based on her amended returns for that year opinion a taxpayer may request an administrative hearing by the appeals_office to review a proposed collection action upon receipt of a notice of the proposed action such as the lien notice and the levy notice sent to petitioner sec_6320 sec_6330 at the hearing with an appeals settlement officer the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6320 sec_6330 a taxpayer may challenge the existence or amount of her underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 the settlement officer must consider whether the proposed collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 the settlement officer also must verify that the requirements of any applicable law and administrative procedure have been met sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 in reviewing a determination under sec_6320 or sec_6330 we consider only issues that the taxpayer properly raised during the administrative hearing sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see 129_tc_107 a taxpayer does not properly raise an issue including an issue concerning her underlying tax_liability if she fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence sec_301 f q a-f3 f q a-f3 proced admin regs see 135_tc_344 the taxpayer also must raise the issue in her petition to this court rule b any issue not raised in the assignments of error shall be deemed to be conceded where the validity of the taxpayer’s underlying liability is properly at issue during the administrative hearing we review the appeals office’s determination of that issue de novo 114_tc_604 where there is no dispute as to the taxpayer’s underlying liability we review the appeals office’s determination for abuse_of_discretion 114_tc_176 see also sego v commissioner t c pincite an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir a decision on the basis of an erroneous view of the law or a clearly erroneous assessment of facts would constitute an abuse_of_discretion 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 i new issues we first dispose_of two issues that respondent claims petitioner raised for the first time at trial application of an overpayment from a year that is not before us against petitioner’s outstanding liability for a year that is before us and application of an overpayment claimed in an amended_return for a year that is before us against petitioner’s outstanding liability for a overpayment the record before us is unclear as to whether petitioner or her representatives raised the issue of the overpayment during the administrative hearing or in their various exchanges with so fernando while petitioner’s levy request and lien request state that i t does not appear that all available payments and credits have been recognized and applied by the irs to the tax years which are subject of the notice the example given of the failure was the missing dollar_figure payment for petitioner’s testimony was unclear as to whether she or her representatives discussed the overpayment with so fernando we need not resolve this ambiguity however because we find that even if we assume that the issue is properly before us under giamelli v commissioner t c pincite petitioner’s claim_for_refund_or_credit for an overpayment for was too late for her to receive credit for the payment she had made on date toward her liability while the return is not in the record the transcript indicates that it was filed on date and the return claiming the credit for the overpayment was filed on date under the provisions of sec_6511 if a refund claim was filed within three years of the filing of the return as we assume here because the return itself seeks the refund then the taxpayer is entitled to a refund of tax paid within the three years immediately preceding that claim petitioner offered a transcript of her account for showing that there was a payment and a payment removed in the amount she seeks to have credited on date--which is more than three years before her refund claim therefore she is not entitled to credit for the overpayment against her liability for see 116_tc_60 we distinguish this payment from the dollar_figure payment petitioner made on date toward her liability that respondent concedes should be credited to her account for that payment petitioner was not making a refund claim but was seeking credit for that payment against her outstanding liability for b refund claim we likewise found no reference in so fernando’s case activity report to the refund that petitioner claimed on her amended returns but petitioner did provide copies of those amended returns to so fernando along with other respondent also argues that we lack jurisdiction over whether the overpayment should be credited because it is a year not before us and credit was not already determined to be available by a court or by the commissioner citing 138_tc_348 but there we concluded that we have jurisdiction to consider an election to apply an overpayment claimed from a noncollection year on a subsequent collection year return as we explained in conn v commissioner tcmemo_2011_166 wl at while our jurisdiction may permit us to consider overpayment claims arising from nondetermination years we still cannot credit alleged overpayments that were not timely asserted or litigated pursuant to the refund provisions of the code we determined that the taxpayer in weber met those threshold requirements weber v commissioner t c pincite petitioner did not documents we will treat her tax_liability as properly before so fernando and therefore subject_to our de novo review petitioner bears the burden of establishing that she is entitled to the additional deductions claimed on her amended returns deductions are a matter of legislative grace and petitioner must prove her entitlement to deductions see 503_us_79 292_us_435 she was represented in the administrative hearing by a lawyer and an accountant the only documentation in the record that supports her claimed deductions on her amended returns is the return supporting the net_operating_loss nol_carryback claim and the corrected form_1098 because she provided no documentation to support deductions of prior payments to the state of california we reject her refund claim to the extent it is attributable to those payments as to the nol_carryback from we have held repeatedly that taxpayers cannot rely solely on their own income_tax returns to establish the losses they sustained see 71_tc_633 the fact that a return is signed under penalty of perjury is not sufficient to substantiate deductions claimed on it id citing 62_tc_834 taxpayers instead must produce underlying source documents to prove the losses they are reporting see jasperson v commissioner tcmemo_2015_186 at aff’d 658_fedappx_962 11th cir we therefore must reject her claim to the extent it is based on the nol_carryback from that leaves the corrected mortgage interest_deduction respondent did not provide any reason why that corrected form_1098 is not sufficient to support the deduction of that corrected amount we therefore will allow petitioner that deduction as the record does not indicate how allowing that deduction will change petitioner’s underlying liability we will direct the calculation of the liability computations consistent with our conclusions here ii additions to tax respondent does not argue that petitioner had a prior opportunity to challenge the additions to tax which petitioner called penalty abatement but asserts that we review respondent’s determination to uphold the imposition of additions to tax for the relevant years for abuse_of_discretion we disagree a taxpayer’s underlying tax_liability includes penalties and additions to tax that are part of the unpaid tax that the commissioner seeks to collect sec_6330 see 138_tc_295 115_tc_329 nutrition formulators inc v commissioner tcmemo_2016_ at because nothing in the record indicates that petitioner had a prior opportunity to challenge her underlying liabilities we review de novo petitioner’s request for redetermination of her liability for the additions to tax see sego v commissioner t c pincite petitioner has the burden_of_proof as to any defenses see rule a 116_tc_438 petitioner was assessed the following sec_6651 additions to tax for failure to timely file a return with respect to and sec_6651 additions to tax for failure_to_pay_tax shown on a return on or before the date prescribed taking into account any extension of time for payment with respect to and and sec_6654 additions to tax for failure to make estimated_tax payments with respect to and the additions to tax under sec_6651 and will not apply if petitioner can show that her failure was due to reasonable_cause and not willful neglect reasonable_cause exists for purposes of sec_6651 if the taxpayer makes a satisfactory showing that she exercised ordinary care and prudence and was nevertheless unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs reasonable_cause exists for purposes of sec_6651 if the taxpayer makes a satisfactory showing that she exercised ordinary care and prudence in providing for payment of her tax_liability but nevertheless either was unable to pay the tax timely or would suffer undue_hardship if the payment were made on time see sec_301_6651-1 proced admin regs the sec_6654 addition_to_tax is mandatory unless the taxpayer satisfies one of the computational exceptions in sec_6654 or the other exceptions in sec_6654 see 75_tc_1 petitioner testified that she did not meet her filing and payment obligations because she was overwhelmed by work and then the financial crisis and its effect on her livelihood while these were difficult times for petitioner her explanation does not demonstrate that she exercised ordinary care and prudence in meeting her obligations petitioner did not argue nor does the record suggest that any of the exceptions in sec_6654 would apply we therefore sustain respondent’s determinations as to the additions to tax iii rejection of collection alternative we now turn to respondent’s denial of petitioner’s request for an oic or an installment_agreement sec_7122 authorizes the compromise of a taxpayer’s federal_income_tax liability and regulations adopted under that section set forth three grounds for compromise doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs with respect to the third ground paragraph b i of the regulation allows for a compromise to be entered into to promote effective tax_administration where collection in full could be achieved but would cause economic hardship paragraph c i of the regulation sets forth factors that would support but are not conclusive of a finding of economic hardship those factors include a taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition b although taxpayer has certain monthly income that income is exhausted each month in providing for the care of dependents with no other means of support and c although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses so fernando made two factual errors in evaluating petitioner’s oic on the basis of effective tax_administration first he concluded that petitioner had not yet filed a tax_return respondent offered no explanation for so fernando’s failure to find information regarding the filing of petitioner’s return and petitioner’s account transcript reflects the filing second he concluded that petitioner made an offer-in-compromise of dollar_figure in total rather than installment payments of dollar_figure per month as she intended given the back and forth between so fernando and petitioner and her representatives regarding an installment_agreement or an offer-in-compromise this may not have been an error as so fernando’s notes indicate that petitioner advised him that she wanted to make a partial payment but we conclude that treating petitioner’s improperly completed form_656 proposing an payment of dollar_figure per month until paid as an offer of only dollar_figure is not a reasonable interpretation of the offer on the form_656 notwithstanding these errors we cannot conclude that so fernando’s rejection of petitioner’s offer was an abuse_of_discretion he was correct that petitioner had a history of noncompliance during the relevant years even had he discovered the filing of the return in further we see no fault with his conclusion that petitioner could pay her outstanding liabilities or at the least a far larger proportion of these liabilities petitioner did not challenge so fernando’s inclusion of her pension income in his calculation of the value of her future income and petitioner’s form 433-a valued her assets at over dollar_figure well in excess of her assessed liabilities of dollar_figure so fernando may not have been reasonable in construing petitioner’s offer as a dollar_figure oic rather than an installment_agreement of dollar_figure per month for some unspecified duration but even had he assumed that the offer was for dollar_figure per month for months the duration he used in calculating petitioner’s value of future income the offer would have been dollar_figure an amount far below the value of her financial_assets therefore we find his errors to be harmless on the basis of our review of the administrative record and notice_of_determination the court concludes that the settlement officer satisfied the verification requirements of sec_6330 and that respondent’s collection action should be sustained with appropriate reductions to petitioner’s liabilities for and to be determined consistent with our conclusions above we have considered all arguments made in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing and respondent’s concession an appropriate order will be issued
